Case 6:19-cv-01342-RRS-CBW Document 79 Filed 03/17/21 Page 1 of 1 PageID #: 490




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 JAMES BERTRAND                                     CASE NO. 6:19-CV-01342

 VERSUS                                             JUDGE SUMMERHAYS

 HEATHER CLOUD, ET AL.                              MAGISTRATE JUDGE WHITEHURST



                                          JUDGMENT

        For the reasons given in the Court’s prior Ruling,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Magistrate Judge’s

 Report and Recommendation [ECF No. 71] is ADOPTED. Cloud’s Motion to Dismiss Federal

 Claims [ECF NO. 57] is GRANTED. Bertrand’s section 1983 claims for false arrest and

 imprisonment, substantive due process violation, defamation, and equal protection violation;

 section 1985 claims; and section 1986 claims against Cloud are DISMISSED WITH PREJUDICE.

 Leave to amend the Amended Complaint is DENIED. The Court declines to exercise supplemental

 jurisdiction over Bertrand’s state law claims against Cloud, which are DISMISSED WITHOUT

 PREJUDICE.

        THUS DONE AND SIGNED in Chambers on this 16th day of March, 2021.




                                                    ROBERT R. SUMMERHAYS
                                                 UNITED STATES DISTRICT JUDGE
